Order so far as appealed from by the plaintiff reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, and order so far as appealed from by defendants affirmed, without costs, with leave to defendants to plead over within twenty days on payment of the costs of the motion and of this appeal. Memorandum: In the absence of allegations that the written financial statements and the information relating to the assets and liabilities of the defendant corporation, alleged to have been furnished by defendants to the plaintiff and examined by him, were correct and that they conformed to statutory requirements, except as to the verification thereof, we conclude that the allegations contained within the sixth paragraph of the answer were insufficient in law to establish a waiver by the plaintiff which defendants would now assert as a defense to this *643action. All concur. (The order grants in part and denies in part plaintiff’s motion to strike opt certain defenses in the answer, in a stockholder’s action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.